Citation Nr: 0723865	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the rating for the veteran's service-connected low back 
disability, from 10 to 20 percent disabling, effective 
January 16, 2003.  


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than moderate lumbosacral strain or limitation of motion of 
the thoracolumbar spine, and no more than moderate 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of less than four weeks, during the 
past 12 months.  Ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5292, 5293, 5295 (2002 and 2003), 5003, 5236, 5237, 
5242, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).    

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.    38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.


The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2006).  

During the course of this appeal (i.e. from January 2003, 
when the veteran filed his claim for an increased 
evaluation), the regulations for rating disabilities of the 
spine were revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified. These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

The veteran's low back disability in this case has been rated 
as 20 percent disabling under DC 5295, which contemplates 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2002).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine, DC 
5293, which contemplates intervertebral disc syndrome, and DC 
5294, which contemplates sacroiliac injury and weakness.  
Sacroiliac injury and weakness are rated using the criteria 
for lumbosacral strain.  38 C.F.R. § 4.71a, DCs 5292, 5293, 
5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  In 
this regard, it is pointed out that on VA examination in 
August 2003, the veteran had 28 degrees extension, 54 degrees 
flexion, 28 degrees flexion to the right, and 26 degrees 
flexion to the left.  It was specifically noted that motion 
ceased when pain began.  

Based upon the ranges of motion recorded at the above 
examination, the Board concludes that the veteran's 
limitation of motion falls at most within the moderate range, 
even when taking into account the dictates of Deluca (again, 
it is noted that pain limited motion to the degrees listed 
above).  At no time has his range of motion been noted to be 
severely limited.  Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was moderate, for which a 20 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.    

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the new regulations, 
his ranges of motion fall within the requirements for a 20 
percent rating, or lower: forward flexion greater than 30 
degrees but not greater than 60 degrees; or combined range of 
motion no greater than 120 degrees.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5242 (2006).  At no time has the veteran's 
forward flexion been found to be 30 degrees or less, or his 
combined range of motion found to be less than 120 degrees.  
Thus, the new schedular criteria of DCs 5236, 5237 and 5242 
cannot serve as a basis for an increased rating either.  

Additionally, when rated under the "old" diagnostic code for 
lumbosacral strain, the veteran's low back disability does 
not satisfy the qualitative criteria for a rating higher than 
20 percent under the old version.  Under the old schedular 
criteria of DC 5295, a higher rating of 40 percent was not 
warranted unless there was severe lumbosacral strain, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space; a 
40 percent evaluation was also warranted when only some of 
these symptoms were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, there is no evidence of listing of the 
whole spine to the opposite side or a positive Goldthwaite's 
sign.  Furthermore, as discussed above, there was no 
limitation of forward bending from a standing position that 
could be classified as "marked."  The evidence also does not 
show abnormal mobility on forced motion, narrowing or 
irregularity of joint space, or loss of lateral motion with 
osteoarthritic changes.  Thus, the old schedular criteria of 
DC 5295 may not serve as a basis for an increased rating in 
this particular case.  The Board notes that there is not a 
"new" set of criteria for rating a lumbosacral strain other 
than the General Rating Formula for Disease and Injuries of 
the Spine already discussed above.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under this code, a 20 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least two weeks but less than four during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran was 
prescribed bed rest by a physician for more than two weeks 
but less than four weeks during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under this version of this 
diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).  

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in August 2003, the veteran had 28 degrees 
extension, 54 degrees flexion, 28 degrees flexion to the 
right, and 26 degrees flexion to the left.  All limits of 
motion were noted to produce pain.  Taken together, these 
ranges of motion would warrant a rating of 20 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula, forward flexion of 
the lumbar spine less than 30 degrees; or favorable ankylosis 
of the entire lumbar spine, are not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5237 (2006).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2006).  

The VA examination of August 2003 reflected that the 
veteran's back is painful on motion.  The examination further 
revealed that the veteran's deep tendon reflexes were active 
and equal and he had no neurological deficiencies.  While the 
veteran has complained of sensory abnormalities related to 
his low back disability, including pain that radiated into 
both legs, the medical evidence does not support a conclusion 
that the veteran has radiculopathy or any other neurological 
symptoms amounting to any incomplete paralysis of any nerves.  
Thus, the evidence does not support any additional rating for 
neurological impairment. 

The veteran has been assigned a disability rating of 20 
percent under the rating criteria for lumbosacral strain.  
The Board finds that the criteria for a rating greater than 
20 percent for the spine disability are not met under any of 
the spinal rating criteria applicable.  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 20 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
neurological manifestations.  The Board has considered the 
"benefit-of-the-doubt" rule in reaching this decision. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).  

Finally, the Board notes that the veteran has claimed he is 
quickly approaching unemployability due to his low back 
disability during the appeal period.  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  The Board is 
required to consider whether to refer the veteran's claim to 
the Director of Compensation and Pension Service for such 
extraschedular consideration.  See 38 C.F.R. § 3.321(b).

In this case, the veteran's 20 percent schedular rating 
contemplates loss of working time due to exacerbations of 
disability.  See 38 C.F.R. § 4.1 (2006).  There is no 
evidence that his low back disability is in any way 
clinically unusual.  Additionally, there also is no evidence 
of hospitalization for a low back disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and a rating 
decision in October 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

A rating in excess of 20 percent for a low back disability is 
denied.  


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


